DETAILED ACTION

Status of Claims

	Claims 56-75 are pending. 
Response to restriction requirement filed 06/17/2022 is acknowledged.  Applicant elected Group I, claims 56-70.    Insofar as applicants have not specifically pointed out the reasons supporting the statement of the traversal, applicants’ election is taken to be without traverse.  Claims 70-75 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected groups.  
	Claims 56-70 are under consideration. 

101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 56-70 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One (2A-1) :  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, which are  types of mental process (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53).  
        Prong Two (2A-2):  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance);
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
Step 1

With regard to (1), the instant claims recite a process, i.e. to one of statutory categories of invention.  


Step 2A-1

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include pairing proteins into pairs of interacting proteins, assigning functionalities to proteins in protein pairs, using criteria to cluster proteins, comparing functionalities of proteins in cluster, assigning confidence values and  comparing said confidence values to threshold. 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting method as being “computer-implemented”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “computer system“ does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental.
 Each of the dependent claims include steps drawn to the same groupings of types of abstract ideas and thus are directed to judicial exceptions as well.  

Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception.  In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.
Further, addressing use of machine-learning amounts to no more than mere instructions to apply the exception using a generic computer component having a generic software. Other than using the term “machine learning”, there are no particular practical method steps said machine learning is implementing. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
The claims address  that combining proteins into at least one cluster is achieved “using at least a machine learning technique”. Machine learning is well known to be an indispensable tool in bioinformatics. See, for example, reviews of Inza et al. (Bioinformatics Methods in Clinical Research, Methods in Molecular Biology 593, p. 25-48), or Larranga et al. (Briefings in Bioinformatics, Volume 7, Issue 1,86-112, 2006). More specifically, machine  learning is well known tool for combining proteins into clusters – see Satuluri et al. (BCB'10: ACM International Conference on Bioinformatics and Computational Biology Niagara Falls New York August, 2010).   Furthermore, use of machine-learning in analyzing protein interactions is well known as well – see, for example, Zhang et al. (BMC Bioinformatics 5, 38, 2004, 5-38)
Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.


Response to arguments
With regard to step 2A-1 of the analysis, Applicant argues that claim 56 is not directed to abstract idea because it requires use of a “machine learning module”.  In response, in the absence any further limitations in the claims addressing specificity of the machine learning module,  it is viewed merely as instructions to execute certain algorithm steps by a processor.  Further, had the claims address specific machine-learning methods, such as neural networks addressed in the specification, it would be addressed in step 2B of the analysis as an additional step which is well known and routine. 


Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Claims 56-70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Theofilatos et al. (Artificial Intelligence in Medicine, Volume 63, Issue 3, March 2015, pages 181-189), as evidenced by Satuluri et al. (BCB'10: ACM International Conference on Bioinformatics and Computational Biology Niagara Falls New York August, 2010).

Theofilatos et al. teach a method of predicting protein complexes.  Protein complexes are responsible for molecular functions; therefore, Theofilatos addresses predicting functionality of the components of proteome.  The method utilizes machine-learning computational method of evolutionary enhanced Markov clustering and  comprises the steps of:
providing datasets of interacting proteins of proteome by accessing a database holding experimental and computational results (sections 2.1, 2.3)
assigning a first set of functionalities to proteins in said protein pairs, where each protein is assigned either at least one functionality or no functionality (p.183, left column);
constructing a plurality of interacting protein pairs, where said plurality of interacting protein pair are either weighted or un-weighted (Abstract, p.  183,185,187);
clustering said proteins into at least one cluster using at least a first criterion (p.183,left column); iteratively assigning at least a second set of functionalities to the proteins of the at least one cluster (p. 183, right column, p. 184, right column, p. 185) where said second assignment is done by pairwise comparison of all interacting proteins in a cluster and where the first protein is assigned at least one functionality of the second protein, or no assignment is made if the second protein has no assigned functionality, and the second protein is assigned at least one functionality of the first protein, or no assignment is made if the first protein has no assigned functionality, and where said assignment of the second set of functionalities continues until either all proteins of said proteome have been assigned at least one functionality or no new functionality assignment can be made (p.183-186,188);
assigning confidence values to said functionality assignments; comparing said confidence values with a first threshold (p.183,left column, p.186, p. 189 ); and
keeping said confidence values that are larger or equal to the first threshold and rejecting said confidence values that are smaller than the first threshold (p. 183,186 , Fig.1).
As for the functional annotations, ability of a protein to form physical protein complexes which are responsible for certain molecular functions addressed in Theofilatos is a functional annotation
Theofilatos et al., while being clearly computer-implemented,  do not specifically address that evolutionary enhanced Markov clustering used in the method is a “machine learning technique”.
  Satuluri et al. describe evolutionary enhanced Markov clustering as a machine learning technique. 
Theofilatos et al. do not teach predicting functionality of every single protein in  proteome.  However, the study address every protein interaction in a dataset (section 2.1). Inasmuch as the proteins in entire proteome can all be arranged into pairs of interacting proteins  (see rejection under 35 U.S.C. 112(b) above), one of ordinary skill in the art would have recognized that applying method of  Theofilatos et al. to all the known pairs of interacting proteins would have yielded predictable results in identifying functionality of every single protein in the proteome,  and  an artisan would have been capable of applying this known technique to a known dataset of the proteome  with the same expectation of success. 


With regard to claim 57-70, it would be conventional and within the skill of the art to select and/or determine conditions  and parameters for protein annotation, and logical steps of determining  protein similarity and functionality as their selection for the intended purpose of  annotation of functionalities of proteins in proteome is well known in the art; and the selection of appropriate parameters and computational steps is conventional and within the skill in the art to which this invention pertains. Thus,  Theofilatos et al. teach calculating similarity among the best solution of the population and the other solutions  for every iteration; when this value is less than 90% then the probability is reduced, otherwise, the probability is raised (p. 185), teaches using confidence scoring (Abstract, p. 183,186,188), structure-based matching (p. 185),  weights of interaction (p.186), etc. 

Response to arguments
Applicant argues that “Theofilatos publication does not teach any method of predicting the functionality of the proteome of an organism (i.e., any method for functional annotation of proteins or genes)” and does not give any guidance to particular steps of the instant method.  In response, Theofilatos et al. teach a method of predicting protein complexes.  Protein complexes are responsible for molecular functions; therefore, Theofilatos teaches the steps reading on the steps of the instant method, such as providing datasets of interacting proteins of proteome, assigning a first set of functionalities to proteins in said protein pairs, constructing a plurality of interacting protein pairs, where said plurality of interacting protein pair are either weighted or un-weighted, clustering said proteins into at least one cluster, iteratively assigning at least a second set of functionalities to the proteins, where said assignment of the second set of functionalities continues until either all proteins of said proteome have been assigned at least one functionality or no new functionality assignment can be made, assigning confidence values to said functionality assignments; comparing said confidence values with a first threshold, and keeping said confidence values that are larger or equal to the first threshold and rejecting said confidence values that are smaller than the first threshold.  As for the functional annotations, ability of a protein to form physical protein complexes which are responsible for certain molecular functions addressed in Theofilatos is a functional annotation.


Conclusion.
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
nd
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb